(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 FISHER v. UNIVERSITY OF TEXAS AT AUSTIN ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

     No. 11–345.      Argued October 10, 2012—Decided June 24, 2013
The University of Texas at Austin considers race as one of various fac-
  tors in its undergraduate admissions process. The University, which
  is committed to increasing racial minority enrollment, adopted its
  current program after this Court decided Grutter v. Bollinger, 539
  U. S. 306, upholding the use of race as one of many “plus factors” in
  an admissions program that considered the overall individual contri-
  bution of each candidate, and decided Gratz v. Bollinger, 539 U. S.
  244, holding unconstitutional an admissions program that automati-
  cally awarded points to applicants from certain racial minorities.
     Petitioner, who is Caucasian, was rejected for admission to the
  University’s 2008 entering class. She sued the University and school
  officials, alleging that the University’s consideration of race in admis-
  sions violated the Equal Protection Clause. The District Court
  granted summary judgment to the University. Affirming, the Fifth
  Circuit held that Grutter required courts to give substantial defer-
  ence to the University, both in the definition of the compelling inter-
  est in diversity’s benefits and in deciding whether its specific plan
  was narrowly tailored to achieve its stated goal. Applying that
  standard, the court upheld the University’s admissions plan.
Held: Because the Fifth Circuit did not hold the University to the de-
 manding burden of strict scrutiny articulated in Grutter and Regents
 of Univ. of Cal. v. Bakke, 438 U. S. 265, its decision affirming the Dis-
 trict Court’s grant of summary judgment to the University was incor-
 rect. Pp. 5–13.
    (a) Bakke, Gratz, and Grutter, which directly address the question
 considered here, are taken as given for purposes of deciding this case.
 In Bakke’s principal opinion, Justice Powell recognized that state
 university “decisions based on race or ethnic origin . . . are reviewable
2           FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                                  Syllabus

    under the Fourteenth Amendment,” 438 U. S., at 287, using a strict
    scrutiny standard, id., at 299. He identified as a compelling interest
    that could justify the consideration of race the interest in the educa-
    tional benefits that flow from a diverse student body, but noted that
    this interest is complex, encompassing a broad array “of qualifica-
    tions and characteristics of which racial or ethnic origin is but a sin-
    gle though important element.” Id., at 315
       In Gratz and Grutter, the Court endorsed these precepts, observing
    that an admissions process with such an interest is subject to judicial
    review and must withstand strict scrutiny, Gratz, supra, at 275, i.e.,
    a university must clearly demonstrate that its “ ‘purpose or interest is
    both constitutionally permissible and substantial, and that its use of
    the classification is “necessary . . . to the accomplishment” of its pur-
    pose,’ ” Bakke, supra, at 305. Additional guidance may be found in
    the Court’s broader equal protection jurisprudence. See, e.g., Rice v.
    Cayetano, 528 U. S. 495, 517; Richmond v. J. A. Croson Co., 488 U. S.
    469, 505. Strict scrutiny is a searching examination, and the gov-
    ernment bears the burden to prove “ ‘that the reasons for any [racial]
    classification [are] clearly identified and unquestionably legitimate.’ ”
    Ibid. Pp. 5–8.
       (b) Under Grutter, strict scrutiny must be applied to any admis-
    sions program using racial categories or classifications. A court may
    give some deference to a university’s “judgment that such diversity is
    essential to its educational mission,” 539 U. S., at 328, provided that
    diversity is not defined as mere racial balancing and there is a rea-
    soned, principled explanation for the academic decision. On this
    point, the courts below were correct in finding that Grutter calls for
    deference to the University’s experience and expertise about its edu-
    cational mission. However, once the University has established that
    its goal of diversity is consistent with strict scrutiny, the University
    must prove that the means it chose to attain that diversity are nar-
    rowly tailored to its goal. On this point, the University receives no
    deference. Id., at 333. It is at all times the University’s obligation to
    demonstrate, and the Judiciary’s obligation to determine, that admis-
    sions processes “ensure that each applicant is evaluated as an indi-
    vidual and not in a way that makes an applicant’s race or ethnicity
    the defining feature of his or her application.” Id., at 337. Narrow
    tailoring also requires a reviewing court to verify that it is “neces-
    sary” for the university to use race to achieve the educational benefits
    of diversity. Bakke, supra, at 305. The reviewing court must ulti-
    mately be satisfied that no workable race-neutral alternatives would
    produce the educational benefits of diversity.
       Rather than perform this searching examination, the Fifth Circuit
    held petitioner could challenge only whether the University’s decision
                     Cite as: 570 U. S. ____ (2013)                    3

                                Syllabus

  to use race as an admissions factor “was made in good faith.” It pre-
  sumed that the school had acted in good faith and gave petitioner the
  burden of rebutting that presumption. It thus undertook the narrow-
  tailoring requirement with a “degree of deference” to the school.
  These expressions of the controlling standard are at odds with Grut-
  ter’s command that “all racial classifications imposed by government
  ‘must be analyzed by a reviewing court under strict scrutiny.’ ” 539
  U. S., at 326. Strict scrutiny does not permit a court to accept a
  school’s assertion that its admissions process uses race in a permissi-
  ble way without closely examining how the process works in practice,
  yet that is what the District Court and Fifth Circuit did here. The
  Court vacates the Fifth Circuit’s judgment. But fairness to the liti-
  gants and the courts that heard the case requires that it be remanded
  so that the admissions process can be considered and judged under a
  correct analysis. In determining whether summary judgment in the
  University’s favor was appropriate, the Fifth Circuit must assess
  whether the University has offered sufficient evidence to prove that
  its admissions program is narrowly tailored to obtain the educational
  benefits of diversity. Pp. 8–13.
631 F. 3d 213, vacated and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, THOMAS, BREYER, ALITO, and SOTOMAYOR, JJ., joined.
SCALIA, J., and THOMAS, J., filed concurring opinions. GINSBURG, J.,
filed a dissenting opinion. KAGAN, J., took no part in the consideration
or decision of the case.
                        Cite as: 570 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–345
                                   _________________


ABIGAIL NOEL FISHER, PETITIONER v. UNIVERSITY
          OF TEXAS AT AUSTIN ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                 [June 24, 2013] 


   JUSTICE KENNEDY delivered the opinion of the Court.
   The University of Texas at Austin considers race as one
of various factors in its undergraduate admissions process.
Race is not itself assigned a numerical value for each ap-
plicant, but the University has committed itself to
increasing racial minority enrollment on campus. It refers
to this goal as a “critical mass.” Petitioner, who is Cauca-
sian, sued the University after her application was re-
jected. She contends that the University’s use of race in
the admissions process violated the Equal Protection Clause
of the Fourteenth Amendment.
   The parties asked the Court to review whether the
judgment below was consistent with “this Court’s deci-
sions interpreting the Equal Protection Clause of the Four-
teenth Amendment, including Grutter v. Bollinger, 539
U. S. 306 (2003).” Pet. for Cert. i. The Court concludes
that the Court of Appeals did not hold the University
to the demanding burden of strict scrutiny articulated
in Grutter and Regents of Univ. of Cal. v. Bakke, 438 U. S.
265, 305 (1978) (opinion of Powell, J.). Because the Court
of Appeals did not apply the correct standard of strict
2       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     Opinion of the Court

scrutiny, its decision affirming the District Court’s grant
of summary judgment to the University was incorrect.
That decision is vacated, and the case is remanded for
further proceedings.
                               I

                              A

   Located in Austin, Texas, on the most renowned campus
of the Texas state university system, the University is one
of the leading institutions of higher education in the Na-
tion. Admission is prized and competitive. In 2008, when
petitioner sought admission to the University’s entering
class, she was 1 of 29,501 applicants. From this group
12,843 were admitted, and 6,715 accepted and enrolled.
Petitioner was denied admission.
   In recent years the University has used three different
programs to evaluate candidates for admission. The first
is the program it used for some years before 1997, when
the University considered two factors: a numerical score
reflecting an applicant’s test scores and academic perform-
ance in high school (Academic Index or AI), and the
applicant’s race. In 1996, this system was held unconsti-
tutional by the United States Court of Appeals for the
Fifth Circuit. It ruled the University’s consideration of
race violated the Equal Protection Clause because it did
not further any compelling government interest. Hopwood
v. Texas, 78 F. 3d 932, 955 (1996).
   The second program was adopted to comply with the
Hopwood decision. The University stopped considering
race in admissions and substituted instead a new holistic
metric of a candidate’s potential contribution to the Uni-
versity, to be used in conjunction with the Academic In-
dex. This “Personal Achievement Index” (PAI) measures a
student’s leadership and work experience, awards, extra-
curricular activities, community service, and other special
circumstances that give insight into a student’s back-
                 Cite as: 570 U. S. ____ (2013)           3

                     Opinion of the Court

ground. These included growing up in a single-parent
home, speaking a language other than English at home,
significant family responsibilities assumed by the appli-
cant, and the general socioeconomic condition of the stu-
dent’s family. Seeking to address the decline in minority
enrollment after Hopwood, the University also expanded
its outreach programs.
   The Texas State Legislature also responded to the Hop­
wood decision. It enacted a measure known as the Top
Ten Percent Law, codified at Tex. Educ. Code Ann. §51.803
(West 2009). Also referred to as H. B. 588, the Top
Ten Percent Law grants automatic admission to any pub-
lic state college, including the University, to all students
in the top 10% of their class at high schools in Texas
that comply with certain standards.
   The University’s revised admissions process, coupled
with the operation of the Top Ten Percent Law, resulted in
a more racially diverse environment at the University.
Before the admissions program at issue in this case, in the
last year under the post-Hopwood AI/PAI system that did
not consider race, the entering class was 4.5% African-
American and 16.9% Hispanic. This is in contrast with
the 1996 pre-Hopwood and Top Ten Percent regime, when
race was explicitly considered, and the University’s enter-
ing freshman class was 4.1% African-American and 14.5%
Hispanic.
   Following this Court’s decisions in Grutter v. Bollinger,
supra, and Gratz v. Bollinger, 539 U. S. 244 (2003), the
University adopted a third admissions program, the 2004
program in which the University reverted to explicit con-
sideration of race. This is the program here at issue. In
Grutter, the Court upheld the use of race as one of many
“plus factors” in an admissions program that considered
the overall individual contribution of each candidate. In
Gratz, by contrast, the Court held unconstitutional Michi-
gan’s undergraduate admissions program, which automat-
4       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     Opinion of the Court

ically awarded points to applicants from certain racial
minorities.
   The University’s plan to resume race-conscious admis-
sions was given formal expression in June 2004 in an in-
ternal document entitled Proposal to Consider Race and
Ethnicity in Admissions (Proposal). Supp. App. 1a. The
Proposal relied in substantial part on a study of a subset
of undergraduate classes containing between 5 and 24
students. It showed that few of these classes had signifi-
cant enrollment by members of racial minorities. In addi-
tion the Proposal relied on what it called “anecdotal”
reports from students regarding their “interaction in the
classroom.” The Proposal concluded that the University
lacked a “critical mass” of minority students and that to
remedy the deficiency it was necessary to give explicit
consideration to race in the undergraduate admissions
program.
   To implement the Proposal the University included a
student’s race as a component of the PAI score, begin-
ning with applicants in the fall of 2004. The University
asks students to classify themselves from among five
predefined racial categories on the application. Race is not
assigned an explicit numerical value, but it is undisputed
that race is a meaningful factor.
   Once applications have been scored, they are plotted
on a grid with the Academic Index on the x-axis and the
Personal Achievement Index on the y-axis. On that grid
students are assigned to so-called cells based on their
individual scores. All students in the cells falling above a
certain line are admitted. All students below the line are
not. Each college—such as Liberal Arts or Engineering—
admits students separately. So a student is considered
initially for her first-choice college, then for her second
choice, and finally for general admission as an undeclared
major.
   Petitioner applied for admission to the University’s 2008
                 Cite as: 570 U. S. ____ (2013)            5

                     Opinion of the Court

entering class and was rejected. She sued the University
and various University officials in the United States Dis-
trict Court for the Western District of Texas. She alleged
that the University’s consideration of race in admissions
violated the Equal Protection Clause. The parties cross-
moved for summary judgment. The District Court granted
summary judgment to the University. The United States
Court of Appeals for the Fifth Circuit affirmed. It held
that Grutter required courts to give substantial deference
to the University, both in the definition of the compelling
interest in diversity’s benefits and in deciding whether its
specific plan was narrowly tailored to achieve its stated
goal. Applying that standard, the court upheld the Uni-
versity’s admissions plan. 631 F. 3d 213, 217–218 (2011).
   Over the dissent of seven judges, the Court of Appeals
denied petitioner’s request for rehearing en banc. See 644
F. 3d 301, 303 (CA5 2011) (per curiam). Petitioner sought
a writ of certiorari. The writ was granted. 565 U. S. ___
(2012).
                              B
  Among the Court’s cases involving racial classifications
in education, there are three decisions that directly ad-
dress the question of considering racial minority status as
a positive or favorable factor in a university’s admissions
process, with the goal of achieving the educational benefits
of a more diverse student body: Bakke, 438 U. S. 265;
Gratz, supra; and Grutter, 539 U. S. 306. We take those
cases as given for purposes of deciding this case.
  We begin with the principal opinion authored by Justice
Powell in Bakke, supra. In Bakke, the Court considered
a system used by the medical school of the University of
California at Davis. From an entering class of 100 stu-
dents the school had set aside 16 seats for minority appli-
cants. In holding this program impermissible under the
Equal Protection Clause Justice Powell’s opinion stated
6        FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     Opinion of the Court

certain basic premises. First, “decisions based on race
or ethnic origin by faculties and administrations of state
universities are reviewable under the Fourteenth Amend-
ment.” Id., at 287 (separate opinion). The principle
of equal protection admits no “artificial line of a ‘two-
class theory’ ” that “permits the recognition of special
wards entitled to a degree of protection greater than that
accorded others.” Id., at 295. It is therefore irrelevant
that a system of racial preferences in admissions may
seem benign. Any racial classification must meet strict
scrutiny, for when government decisions “touch upon an
individual’s race or ethnic background, he is entitled to a
judicial determination that the burden he is asked to bear
on that basis is precisely tailored to serve a compelling
governmental interest.” Id., at 299.
   Next, Justice Powell identified one compelling interest
that could justify the consideration of race: the interest in
the educational benefits that flow from a diverse student
body. Redressing past discrimination could not serve as a
compelling interest, because a university’s “broad mission
[of] education” is incompatible with making the “judicial,
legislative, or administrative findings of constitutional or
statutory violations” necessary to justify remedial racial
classification. Id., at 307–309.
   The attainment of a diverse student body, by contrast,
serves values beyond race alone, including enhanced class-
room dialogue and the lessening of racial isolation and
stereotypes. The academic mission of a university is
“a special concern of the First Amendment.” Id., at 312.
Part of “ ‘the business of a university [is] to provide that
atmosphere which is most conducive to speculation, exper-
iment, and creation,’ ” and this in turn leads to the ques-
tion of “ ‘who may be admitted to study.’ ” Sweezy v. New
Hampshire, 354 U. S. 234, 263 (1957) (Frankfurter, J.,
concurring in judgment).
   Justice Powell’s central point, however, was that this
                 Cite as: 570 U. S. ____ (2013)            7

                     Opinion of the Court

interest in securing diversity’s benefits, although a per-
missible objective, is complex. “It is not an interest in
simple ethnic diversity, in which a specified percentage of
the student body is in effect guaranteed to be members
of selected ethnic groups, with the remaining percentage
an undifferentiated aggregation of students. The diversity
that furthers a compelling state interest encompasses a
far broader array of qualifications and characteristics of
which racial or ethnic origin is but a single though im-
portant element.” Bakke, 438 U. S., at 315 (separate
opinion).
   In Gratz, 539 U. S. 244, and Grutter, supra, the Court
endorsed the precepts stated by Justice Powell. In Grut­
ter, the Court reaffirmed his conclusion that obtaining the
educational benefits of “student body diversity is a compel-
ling state interest that can justify the use of race in uni-
versity admissions.” Id., at 325.
   As Gratz and Grutter observed, however, this follows
only if a clear precondition is met: The particular admis-
sions process used for this objective is subject to judicial
review. Race may not be considered unless the admissions
process can withstand strict scrutiny. “Nothing in Justice
Powell’s opinion in Bakke signaled that a university may
employ whatever means it desires to achieve the stated
goal of diversity without regard to the limits imposed by
our strict scrutiny analysis.” Gratz, supra, at 275. “To be
narrowly tailored, a race-conscious admissions program
cannot use a quota system,” Grutter, 539 U. S., at 334, but
instead must “remain flexible enough to ensure that each
applicant is evaluated as an individual and not in a way
that makes an applicant’s race or ethnicity the defining
feature of his or her application,” id., at 337. Strict scru-
tiny requires the university to demonstrate with clarity that
its “purpose or interest is both constitutionally permissible
and substantial, and that its use of the classification is
necessary . . . to the accomplishment of its purpose.”
8        FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                      Opinion of the Court

Bakke, 438 U. S., at 305 (opinion of Powell, J.) (internal
quotation marks omitted).
   While these are the cases that most specifically address
the central issue in this case, additional guidance may
be found in the Court’s broader equal protection jurispru-
dence which applies in this context. “Distinctions between
citizens solely because of their ancestry are by their very
nature odious to a free people,” Rice v. Cayetano, 528 U. S.
495, 517 (2000) (internal quotation marks omitted), and
therefore “are contrary to our traditions and hence consti-
tutionally suspect,” Bolling v. Sharpe, 347 U. S. 497, 499
(1954). “ ‘[B]ecause racial characteristics so seldom pro-
vide a relevant basis for disparate treatment,’ ” Richmond
v. J. A. Croson Co., 488 U. S. 469, 505 (1989) (quoting
Fullilove v. Klutznick, 448 U. S. 448, 533–534 (1980)
(Stevens, J., dissenting)), “the Equal Protection Clause
demands that racial classifications . . . be subjected to the
‘most rigid scrutiny.’ ” Loving v. Virginia, 388 U. S. 1, 11
(1967).
   To implement these canons, judicial review must begin
from the position that “any official action that treats a
person differently on account of his race or ethnic origin is
inherently suspect.” Fullilove, supra, at 523 (Stewart, J.,
dissenting); McLaughlin v. Florida, 379 U. S. 184, 192
(1964). Strict scrutiny is a searching examination, and it
is the government that bears the burden to prove “ ‘that
the reasons for any [racial] classification [are] clearly iden-
tified and unquestionably legitimate,’ ” Croson, supra, at
505 (quoting Fullilove, 448 supra, at 533–535 (Stevens, J.,
dissenting)).
                             II
  Grutter made clear that racial “classifications are consti-
tutional only if they are narrowly tailored to further com-
pelling governmental interests.” 539 U. S., at 326. And
Grutter endorsed Justice Powell’s conclusion in Bakke that
                 Cite as: 570 U. S. ____ (2013)            9

                     Opinion of the Court

“the attainment of a diverse student body . . . is a consti-
tutionally permissible goal for an institution of higher
education.” 438 U. S., at 311–312 (separate opinion).
Thus, under Grutter, strict scrutiny must be applied
to any admissions program using racial categories or
classifications.
   According to Grutter, a university’s “educational judg-
ment that such diversity is essential to its educational
mission is one to which we defer.” 539 U. S., at 328.
Grutter concluded that the decision to pursue “the educa-
tional benefits that flow from student body diversity,” id.,
at 330, that the University deems integral to its mission
is, in substantial measure, an academic judgment to which
some, but not complete, judicial deference is proper under
Grutter. A court, of course, should ensure that there is a
reasoned, principled explanation for the academic deci-
sion. On this point, the District Court and Court of
Appeals were correct in finding that Grutter calls for de-
ference to the University’s conclusion, “ ‘based on its
experience and expertise,’ ” 631 F. 3d, at 230 (quoting 645
F. Supp. 2d 587, 603 (WD Tex. 2009)), that a diverse stu-
dent body would serve its educational goals. There is
disagreement about whether Grutter was consistent with
the principles of equal protection in approving this compel-
ling interest in diversity. See post, at 1 (SCALIA, J., con-
curring); post, at 4–5 (THOMAS, J., concurring); post, at 1–2
(GINSBURG, J., dissenting). But the parties here do not
ask the Court to revisit that aspect of Grutter’s holding.
   A university is not permitted to define diversity as
“some specified percentage of a particular group merely
because of its race or ethnic origin.” Bakke, supra, at
307 (opinion of Powell, J.). “That would amount to out-
right racial balancing, which is patently unconstitutional.”
Grutter, supra, at 330. “Racial balancing is not trans-
formed from ‘patently unconstitutional’ to a compelling
state interest simply by relabeling it ‘racial diversity.’ ”
10       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                      Opinion of the Court

Parents Involved in Community Schools v. Seattle School
Dist. No. 1, 551 U. S. 701, 732 (2007).
  Once the University has established that its goal of di-
versity is consistent with strict scrutiny, however, there
must still be a further judicial determination that the
admissions process meets strict scrutiny in its implemen-
tation. The University must prove that the means chosen
by the University to attain diversity are narrowly tailored
to that goal. On this point, the University receives no
deference. Grutter made clear that it is for the courts, not
for university administrators, to ensure that “[t]he means
chosen to accomplish the [government’s] asserted purpose
must be specifically and narrowly framed to accomplish
that purpose.” 539 U. S., at 333 (internal quotation marks
omitted). True, a court can take account of a university’s
experience and expertise in adopting or rejecting certain
admissions processes. But, as the Court said in Grutter, it
remains at all times the University’s obligation to demon-
strate, and the Judiciary’s obligation to determine, that
admissions processes “ensure that each applicant is evalu-
ated as an individual and not in a way that makes an
applicant’s race or ethnicity the defining feature of his or
her application.” Id., at 337.
  Narrow tailoring also requires that the reviewing court
verify that it is “necessary” for a university to use race
to achieve the educational benefits of diversity. Bakke,
supra, at 305. This involves a careful judicial inquiry into
whether a university could achieve sufficient diversity
without using racial classifications. Although “[n]arrow
tailoring does not require exhaustion of every conceivable
race-neutral alternative,” strict scrutiny does require a
court to examine with care, and not defer to, a university’s
“serious, good faith consideration of workable race-neutral
alternatives.” See Grutter, 539 U. S., at 339–340 (empha-
sis added). Consideration by the university is of course
necessary, but it is not sufficient to satisfy strict scrutiny:
                 Cite as: 570 U. S. ____ (2013)           11

                     Opinion of the Court

The reviewing court must ultimately be satisfied that no
workable race-neutral alternatives would produce the edu-
cational benefits of diversity. If “ ‘a nonracial approach
 . . . could promote the substantial interest about as well
and at tolerable administrative expense,’ ” Wygant v.
Jackson Bd. of Ed., 476 U. S. 267, 280, n. 6 (1986) (quoting
Greenawalt, Judicial Scrutiny of “Benign” Racial Prefer-
ence in Law School Admissions, 75 Colum. L. Rev. 559,
578–579 (1975)), then the university may not consider
race. A plaintiff, of course, bears the burden of placing the
validity of a university’s adoption of an affirmative action
plan in issue. But strict scrutiny imposes on the univer-
sity the ultimate burden of demonstrating, before turning to
racial classifications, that available, workable race-neutral
alternatives do not suffice.
    Rather than perform this searching examination, how-
ever, the Court of Appeals held petitioner could challenge
only “whether [the University’s] decision to reintroduce
race as a factor in admissions was made in good faith.”
631 F. 3d, at 236. And in considering such a challenge,
the court would “presume the University acted in good
faith” and place on petitioner the burden of rebutting that
presumption. Id., at 231–232. The Court of Appeals
held that to “second-guess the merits” of this aspect of
the University’s decision was a task it was “ill-equipped to
perform” and that it would attempt only to “ensure that
[the University’s] decision to adopt a race-conscious ad-
missions policy followed from [a process of] good faith
consideration.” Id., at 231. The Court of Appeals thus
concluded that “the narrow-tailoring inquiry—like the
compelling-interest inquiry—is undertaken with a degree
of deference to the Universit[y].” Id., at 232. Because “the
efforts of the University have been studied, serious, and of
high purpose,” the Court of Appeals held that the use of
race in the admissions program fell within “a constitution-
ally protected zone of discretion.” Id., at 231.
12       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                      Opinion of the Court

    These expressions of the controlling standard are at
odds with Grutter’s command that “all racial classifica-
tions imposed by government ‘must be analyzed by a
reviewing court under strict scrutiny.’ ” 539 U. S., at 326
(quoting Adarand Constructors, Inc. v. Peña, 515 U. S.
200, 227 (1995)). In Grutter, the Court approved the plan
at issue upon concluding that it was not a quota, was
sufficiently flexible, was limited in time, and followed
“serious, good faith consideration of workable race-neutral
alternatives.” 539 U. S., at 339. As noted above, see
supra, at 1, the parties do not challenge, and the Court
therefore does not consider, the correctness of that
determination.
    Grutter did not hold that good faith would forgive an
impermissible consideration of race. It must be remem-
bered that “the mere recitation of a ‘benign’ or legitimate
purpose for a racial classification is entitled to little or no
weight.” Croson, 488 U. S., at 500. Strict scrutiny does
not permit a court to accept a school’s assertion that its
admissions process uses race in a permissible way without
a court giving close analysis to the evidence of how the
process works in practice.
    The higher education dynamic does not change the
narrow tailoring analysis of strict scrutiny applicable in
other contexts. “[T]he analysis and level of scrutiny ap-
plied to determine the validity of [a racial] classification do
not vary simply because the objective appears acceptable
. . . . While the validity and importance of the objective
may affect the outcome of the analysis, the analysis itself
does not change.” Mississippi Univ. for Women v. Hogan,
458 U. S. 718, 724, n. 9 (1982).
    The District Court and Court of Appeals confined the
strict scrutiny inquiry in too narrow a way by deferring
to the University’s good faith in its use of racial classifica-
tions and affirming the grant of summary judgment on
that basis. The Court vacates that judgment, but fairness
                  Cite as: 570 U. S. ____ (2013)            13

                      Opinion of the Court

to the litigants and the courts that heard the case requires
that it be remanded so that the admissions process can
be considered and judged under a correct analysis. See
Adarand, supra, at 237. Unlike Grutter, which was decided
after trial, this case arises from cross-motions for sum-
mary judgment. In this case, as in similar cases, in de-
termining whether summary judgment in favor of the
University would be appropriate, the Court of Appeals
must assess whether the University has offered sufficient
evidence that would prove that its admissions program is
narrowly tailored to obtain the educational benefits of
diversity. Whether this record—and not “simple . . . as-
surances of good intention,” Croson, supra, at 500—is
sufficient is a question for the Court of Appeals in the first
instance.
                          *     *    *
  Strict scrutiny must not be “ ‘strict in theory, but fatal in
fact,’ ” Adarand, supra, at 237; see also Grutter, supra, at
326. But the opposite is also true. Strict scrutiny must
not be strict in theory but feeble in fact. In order for judi-
cial review to be meaningful, a university must make a
showing that its plan is narrowly tailored to achieve the
only interest that this Court has approved in this context:
the benefits of a student body diversity that “encompasses
a . . . broa[d] array of qualifications and characteristics of
which racial or ethnic origin is but a single though im-
portant element.” Bakke, 438 U. S., at 315 (opinion of
Powell, J.). The judgment of the Court of Appeals is va-
cated, and the case is remanded for further proceedings
consistent with this opinion.
                                              It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.
                 Cite as: 570 U. S. ____ (2013)           1

                     SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 11–345
                         _________________


ABIGAIL NOEL FISHER, PETITIONER v. UNIVERSITY
          OF TEXAS AT AUSTIN ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [June 24, 2013] 


   JUSTICE SCALIA, concurring.
   I adhere to the view I expressed in Grutter v. Bollinger:
“The Constitution proscribes government discrimination
on the basis of race, and state-provided education is no
exception.” 539 U. S. 306, 349 (2003) (opinion concurring
in part and dissenting in part). The petitioner in this case
did not ask us to overrule Grutter’s holding that a “compel-
ling interest” in the educational benefits of diversity can
justify racial preferences in university admissions. Tr. of
Oral Arg. 8–9. I therefore join the Court’s opinion in full.
                  Cite as: 570 U. S. ____ (2013)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 11–345
                          _________________


ABIGAIL NOEL FISHER, PETITIONER v. UNIVERSITY
          OF TEXAS AT AUSTIN ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                         [June 24, 2013]


  JUSTICE THOMAS, concurring.
  I join the Court’s opinion because I agree that the Court
of Appeals did not apply strict scrutiny to the University
of Texas at Austin’s (University) use of racial discrimi-
nation in admissions decisions. Ante, at 1. I write sepa-
rately to explain that I would overrule Grutter v. Bollinger,
539 U. S. 306 (2003), and hold that a State’s use of race in
higher education admissions decisions is categorically
prohibited by the Equal Protection Clause.
                             I

                             A

  The Fourteenth Amendment provides that no State
shall “deny to any person . . . the equal protection of the
laws.” The Equal Protection Clause guarantees every
person the right to be treated equally by the State, with-
out regard to race. “At the heart of this [guarantee] lies
the principle that the government must treat citizens as
individuals, and not as members of racial, ethnic, or reli-
gious groups.” Missouri v. Jenkins, 515 U. S. 70, 120–121
(1995) (THOMAS, J., concurring). “It is for this reason that
we must subject all racial classifications to the strictest of
scrutiny.” Id., at 121.
  Under strict scrutiny, all racial classifications are cate-
gorically prohibited unless they are “ ‘necessary to further
2         FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                        THOMAS, J., concurring

a compelling governmental interest’ ” and “narrowly tai-
lored to that end.” Johnson v. California, 543 U. S. 499,
514 (2005) (quoting Grutter, supra, at 327). This most
exacting standard “has proven automatically fatal” in
almost every case. Jenkins, supra, at 121 (THOMAS, J.,
concurring). And rightly so. “Purchased at the price of
immeasurable human suffering, the equal protection
principle reflects our Nation’s understanding that [racial]
classifications ultimately have a destructive impact on the
individual and our society.” Adarand Constructors, Inc. v.
Peña, 515 U. S. 200, 240 (1995) (THOMAS, J., concurring in
part and concurring in judgment). “The Constitution
abhors classifications based on race” because “every time
the government places citizens on racial registers and
makes race relevant to the provision of burdens or bene-
fits, it demeans us all.” Grutter, supra, at 353 (THOMAS,
J., concurring in part and dissenting in part).
                              B
                              1
   The Court first articulated the strict-scrutiny standard
in Korematsu v. United States, 323 U. S. 214 (1944).
There, we held that “[p]ressing public necessity may some-
times justify the existence of [racial discrimination]; racial
antagonism never can.” Id., at 216.1 Aside from Grutter,
the Court has recognized only two instances in which a
“[p]ressing public necessity” may justify racial discrimina-
tion by the government. First, in Korematsu, the Court
recognized that protecting national security may satisfy
this exacting standard. In that case, the Court upheld an
evacuation order directed at “all persons of Japanese
ancestry” on the grounds that the Nation was at war with
Japan and that the order had “a definite and close rela-

——————
  1 The standard of “pressing public necessity” is more frequently called

a “compelling governmental interest.” I use the terms interchangeably.
                 Cite as: 570 U. S. ____ (2013)            3

                    THOMAS, J., concurring

tionship to the prevention of espionage and sabotage.” 323
U. S., at 217–218. Second, the Court has recognized that
the government has a compelling interest in remedying
past discrimination for which it is responsible, but we
have stressed that a government wishing to use race must
provide “a ‘strong basis in evidence for its conclusion that
remedial action [is] necessary.’ ” Richmond v. J. A. Croson
Co., 488 U. S. 469, 500, 504 (1989) (quoting Wygant v.
Jackson Bd. of Ed., 476 U. S. 267, 277 (1986) (plurality
opinion)).
   In contrast to these compelling interests that may, in a
narrow set of circumstances, justify racial discrimination,
the Court has frequently found other asserted interests
insufficient. For example, in Palmore v. Sidoti, 466 U. S.
429 (1984), the Court flatly rejected a claim that the best
interests of a child justified the government’s racial dis-
crimination. In that case, a state court awarded custody
to a child’s father because the mother was in a mixed-race
marriage. The state court believed the child might be
stigmatized by living in a mixed-race household and
sought to avoid this perceived problem in its custody
determination. We acknowledged the possibility of stigma
but nevertheless concluded that “the reality of private
biases and the possible injury they might inflict” do not
justify racial discrimination. Id., at 433. As we explained,
“The Constitution cannot control such prejudices but
neither can it tolerate them. Private biases may be out-
side the reach of the law, but the law cannot, directly or
indirectly, give them effect.” Ibid.
   Two years later, in Wygant, supra, the Court held that
even asserted interests in remedying societal discrimina-
tion and in providing role models for minority students
could not justify governmentally imposed racial discrimi-
nation. In that case, a collective-bargaining agreement
between a school board and a teacher’s union favored
teachers who were “ ‘Black, American Indian, Oriental, or
4        FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                    THOMAS, J., concurring

of Spanish descendancy.’ ” Id., at 270–271, and n. 2 (plu-
rality opinion). We rejected the interest in remedying
societal discrimination because it had no logical stopping
point. Id., at 276. We similarly rebuffed as inadequate
the interest in providing role models to minority students
and added that the notion that “black students are better
off with black teachers could lead to the very system the
Court rejected in Brown v. Board of Education, 347 U. S.
483 (1954).” Ibid.
                              2
   Grutter was a radical departure from our strict-scrutiny
precedents. In Grutter, the University of Michigan Law
School (Law School) claimed that it had a compelling
reason to discriminate based on race. The reason it ad-
vanced did not concern protecting national security or
remedying its own past discrimination. Instead, the Law
School argued that it needed to discriminate in admissions
decisions in order to obtain the “educational benefits that
flow from a diverse student body.” 539 U. S., at 317.
Contrary to the very meaning of strict scrutiny, the Court
deferred to the Law School’s determination that this inter-
est was sufficiently compelling to justify racial discrimina-
tion. Id., at 325.
   I dissented from that part of the Court’s decision. I
explained that “only those measures the State must take
to provide a bulwark against anarchy, or to prevent vio-
lence, will constitute a ‘pressing public necessity’ ” suffi-
cient to satisfy strict scrutiny. Id., at 353. Cf. Lee v.
Washington, 390 U. S. 333, 334 (1968) (Black, J., concur-
ring) (protecting prisoners from violence might justify
narrowly tailored discrimination); J. A. Croson, supra, at
521 (SCALIA, J., concurring in judgment) (“At least where
state or local action is at issue, only a social emergency
rising to the level of imminent danger to life and limb . . .
can justify [racial discrimination]”). I adhere to that view
                  Cite as: 570 U. S. ____ (2013)            5

                     THOMAS, J., concurring

today. As should be obvious, there is nothing “pressing” or
“necessary” about obtaining whatever educational benefits
may flow from racial diversity.
                              II

                               A

   The University claims that the District Court found that
it has a compelling interest in attaining “a diverse stu-
dent body and the educational benefits flowing from such
diversity.” Brief for Respondents 18. The use of the con-
junction, “and,” implies that the University believes its
discrimination furthers two distinct interests. The first is
an interest in attaining diversity for its own sake. The sec-
ond is an interest in attaining educational benefits that
allegedly flow from diversity.
   Attaining diversity for its own sake is a nonstarter. As
even Grutter recognized, the pursuit of diversity as an end
is nothing more than impermissible “racial balancing.”
539 U. S., at 329–330 (“The Law School’s interest is not
simply ‘to assure within its student body some specified
percentage of a particular group merely because of its race
or ethnic origin.’ That would amount to outright racial
balancing, which is patently unconstitutional” (quoting
Regents of Univ. of Cal. v. Bakke, 438 U. S. 265, 307
(1978); citation omitted)); see also id., at 307 (“Preferring
members of any one group for no reason other than race or
ethnic origin is discrimination for its own sake. This the
Constitution forbids”). Rather, diversity can only be the
means by which the University obtains educational benefits;
it cannot be an end pursued for its own sake. Therefore,
the educational benefits allegedly produced by diversity
must rise to the level of a compelling state interest in order
for the program to survive strict scrutiny.
   Unfortunately for the University, the educational bene-
fits flowing from student body diversity—assuming they
exist—hardly qualify as a compelling state interest. In-
6        FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     THOMAS, J., concurring

deed, the argument that educational benefits justify racial
discrimination was advanced in support of racial segrega-
tion in the 1950’s, but emphatically rejected by this Court.
And just as the alleged educational benefits of segregation
were insufficient to justify racial discrimination then, see
Brown v. Board of Education, 347 U. S. 483 (1954), the
alleged educational benefits of diversity cannot justify
racial discrimination today.
                               1
   Our desegregation cases establish that the Constitution
prohibits public schools from discriminating based on race,
even if discrimination is necessary to the schools’ survival.
In Davis v. School Bd. of Prince Edward Cty., decided with
Brown, supra, the school board argued that if the Court
found segregation unconstitutional, white students would
migrate to private schools, funding for public schools
would decrease, and public schools would either decline in
quality or cease to exist altogether. Brief for Appellees in
Davis v. School Bd. of Prince Edward Cty., O. T. 1952, No.
191, p. 30 (hereinafter Brief for Appellees in Davis) (“Vir-
ginians . . . would no longer permit sizeable appropriations
for schools on either the State or local level; private segre-
gated schools would be greatly increased in number and
the masses of our people, both white and Negro, would
suffer terribly. . . . [M]any white parents would withdraw
their children from the public schools and, as a result, the
program of providing better schools would be abandoned”
(internal quotation marks omitted)). The true victims of
desegregation, the school board asserted, would be black
students, who would be unable to afford private school.
See id., at 31 (“[W]ith the demise of segregation, education
in Virginia would receive a serious setback. Those who
would suffer most would be the Negroes who, by and large,
would be economically less able to afford the private
school”); Tr. of Oral Arg. in Davis v. School Bd. of Prince
                      Cite as: 570 U. S. ____ (2013)                      7

                         THOMAS, J., concurring

Edward Cty., O. T. 1954, No. 3, p. 208 (“What is worst of
all, in our opinion, you impair the public school system of
Virginia and the victims will be the children of both races,
we think the Negro race worse than the white race, be-
cause the Negro race needs it more by virtue of these
disadvantages under which they have labored. We are up
against the proposition: What does the Negro profit if he
procures an immediate detailed decree from this Court
now and then impairs or mars or destroys the public
school system in Prince Edward County”).2
   Unmoved by this sky-is-falling argument, we held that
segregation violates the principle of equality enshrined in
the Fourteenth Amendment. See Brown, supra, at 495
(“[I]n the field of public education the doctrine of ‘separate
but equal’ has no place. Separate educational facilities are
inherently unequal”); see also Allen v. School Bd. of Prince
Edward Cty., 249 F. 2d 462, 465 (CA4 1957) (per curiam)
(“The fact that the schools might be closed if the order
were enforced is no reason for not enforcing it. A person
——————
   2 Similar arguments were advanced unsuccessfully in other cases as

well. See, e.g., Brief for Respondents in Sweatt v. Painter, O. T. 1949,
No. 44, pp. 94–95 (hereinafter Brief for Respondents in Sweatt) (“[I]f
the power to separate the students were terminated, . . . it would be as
a bonanza to the private white schools of the State, and it would mean
the migration out of the schools and the turning away from the public
schools of the influence and support of a large number of children and
of the parents of those children . . . who are the largest contributors to
the cause of public education, and whose financial support is necessary
for the continued progress of public education. . . . Should the State be
required to mix the public schools, there is no question but that a very
large group of students would transfer, or be moved by their parents, to
private schools with a resultant deterioration of the public schools”
(internal quotation marks omitted)); Brief for Appellees in Briggs v.
Elliott, O. T. 1952, No. 101, p. 27 (hereinafter Brief for Appellees in
Briggs) (“[I]t would be impossible to have sufficient acceptance of the
idea of mixed groups attending the same schools to have public educa-
tion on that basis at all . . . . [I]t would eliminate the public schools in
most, if not all, of the communities in the State”).
8        FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     THOMAS, J., concurring

may not be denied enforcement of rights to which he is
entitled under the Constitution of the United States be-
cause of action taken or threatened in defiance of such
rights”). Within a matter of years, the warning became
reality: After being ordered to desegregate, Prince Edward
County closed its public schools from the summer of 1959
until the fall of 1964. See R. Sarratt, The Ordeal of De-
segregation 237 (1966). Despite this fact, the Court never
backed down from its rigid enforcement of the Equal
Protection Clause’s antidiscrimination principle.
   In this case, of course, Texas has not alleged that the
University will close if it is prohibited from discriminating
based on race. But even if it had, the foregoing cases
make clear that even that consequence would not justify
its use of racial discrimination. It follows, a fortiori, that
the putative educational benefits of student body diversity
cannot justify racial discrimination: If a State does not
have a compelling interest in the existence of a university,
it certainly cannot have a compelling interest in the sup-
posed benefits that might accrue to that university from
racial discrimination. See Grutter, 539 U. S., at 361 (opin-
ion of THOMAS, J.) (“[A] marginal improvement in legal
education cannot justify racial discrimination where the
Law School has no compelling interest either in its exis-
tence or in its current educational and admissions poli-
cies”). If the Court were actually applying strict scrutiny,
it would require Texas either to close the University or to
stop discriminating against applicants based on their race.
The Court has put other schools to that choice, and there
is no reason to treat the University differently.
                            2
  It is also noteworthy that, in our desegregation cases,
we rejected arguments that are virtually identical to those
advanced by the University today. The University asserts,
for instance, that the diversity obtained through its dis-
                  Cite as: 570 U. S. ____ (2013)            9

                     THOMAS, J., concurring

criminatory admissions program prepares its students to
become leaders in a diverse society. See, e.g., Brief for
Respondents 6 (arguing that student body diversity “pre-
pares students to become the next generation of leaders in
an increasingly diverse society”). The segregationists
likewise defended segregation on the ground that it pro-
vided more leadership opportunities for blacks. See, e.g.,
Brief for Respondents in Sweatt 96 (“[A] very large group
of Northern Negroes [comes] South to attend separate
colleges, suggesting that the Negro does not secure as
well-rounded a college life at a mixed college, and that the
separate college offers him positive advantages; that there
is a more normal social life for the Negro in a separate
college; that there is a greater opportunity for full partici-
pation and for the development of leadership; that the
Negro is inwardly more ‘secure’ at a college of his own
people”); Brief for Appellees in Davis 25–26 (“The Negro
child gets an opportunity to participate in segregated
schools that I have never seen accorded to him in non-
segregated schools. He is important, he holds offices, he
is accepted by his fellows, he is on athletic teams, he has
a full place there” (internal quotation marks omitted)).
This argument was unavailing. It is irrelevant under the
Fourteenth Amendment whether segregated or mixed
schools produce better leaders. Indeed, no court today
would accept the suggestion that segregation is permissi-
ble because historically black colleges produced Booker T.
Washington, Thurgood Marshall, Martin Luther King, Jr.,
and other prominent leaders. Likewise, the University’s
racial discrimination cannot be justified on the ground
that it will produce better leaders.
   The University also asserts that student body diversity
improves interracial relations. See, e.g., Brief for Re-
spondents 6 (arguing that student body diversity promotes
“cross-racial understanding” and breaks down racial and
ethnic stereotypes). In this argument, too, the University
10       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     THOMAS, J., concurring

repeats arguments once marshaled in support of segrega-
tion. See, e.g., Brief for Appellees in Davis 17 (“Virginia
has established segregation in certain fields as a part of
her public policy to prevent violence and reduce resent-
ment. The result, in the view of an overwhelming Virginia
majority, has been to improve the relationship between
the different races”); id., at 25 (“If segregation be stricken
down, the general welfare will be definitely harmed
. . . there would be more friction developed” (internal
quotation marks omitted)); Brief for Respondents in
Sweatt 93 (“Texas has had no serious breaches of the
peace in recent years in connection with its schools. The
separation of the races has kept the conflicts at a mini-
mum”); id., at 97–98 (“The legislative acts are based not
only on the belief that it is the best way to provide educa-
tion for both races, and the knowledge that separate
schools are necessary to keep public support for the public
schools, but upon the necessity to maintain the public
peace, harmony, and welfare”); Brief for Appellees in
Briggs 32 (“The southern Negro, by and large, does not
want an end to segregation in itself any more than does
the southern white man. The Negro in the South knows
that discriminations, and worse, can and would multiply
in such event” (internal quotation marks omitted)). We
flatly rejected this line of arguments in McLaurin v. Okla­
homa State Regents for Higher Ed., 339 U. S. 637 (1950),
where we held that segregation would be unconstitutional
even if white students never tolerated blacks. Id., at 641
(“It may be argued that appellant will be in no better
position when these restrictions are removed, for he may
still be set apart by his fellow students. This we think
irrelevant. There is a vast difference—a Constitutional
difference—between restrictions imposed by the state
which prohibit the intellectual commingling of students,
and the refusal of individuals to commingle where the
state presents no such bar”). It is, thus, entirely irrele-
                  Cite as: 570 U. S. ____ (2013)           11

                     THOMAS, J., concurring

vant whether the University’s racial discrimination in-
creases or decreases tolerance.
   Finally, while the University admits that racial discrim-
ination in admissions is not ideal, it asserts that it is a
temporary necessity because of the enduring race con-
sciousness of our society. See Brief for Respondents 53–54
(“Certainly all aspire for a colorblind society in which race
does not matter . . . . But in Texas, as in America, ‘our
highest aspirations are yet unfulfilled’ ”). Yet again, the
University echoes the hollow justifications advanced by
the segregationists. See, e.g., Brief for State of Kansas on
Reargument in Brown v. Board of Education, O. T. 1953,
No. 1, p. 56 (“We grant that segregation may not be the
ethical or political ideal. At the same time we recognize
that practical considerations may prevent realization of
the ideal”); Brief for Respondents in Sweatt 94 (“The racial
consciousness and feeling which exists today in the minds
of many people may be regrettable and unjustified. Yet
they are a reality which must be dealt with by the State if
it is to preserve harmony and peace and at the same time
furnish equal education to both groups”); id., at 96 (“ ‘[T]he
mores of racial relationships are such as to rule out, for
the present at least, any possibility of admitting white
persons and Negroes to the same institutions’ ”); Brief for
Appellees in Briggs 26–27 (“[I]t would be unwise in admin-
istrative practice . . . to mix the two races in the same
schools at the present time and under present conditions”);
Brief for Appellees on Reargument in Briggs v. Elliott,
O. T. 1953, No. 2, p. 79 (“It is not ‘racism’ to be cognizant
of the fact that mankind has struggled with race problems
and racial tensions for upwards of sixty centuries”). But
these arguments too were unavailing. The Fourteenth
Amendment views racial bigotry as an evil to be stamped
out, not as an excuse for perpetual racial tinkering by
the State. See DeFunis v. Odegaard, 416 U. S. 312, 342
(1974) (Douglas, J., dissenting) (“The Equal Protection
Clause commands the elimination of racial barriers, not
12        FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                        THOMAS, J., concurring

their creation in order to satisfy our theory as to how
society ought to be organized”). The University’s argu-
ments to this effect are similarly insufficient to justify
discrimination.3
                              3
  The University’s arguments today are no more persua-
sive than they were 60 years ago. Nevertheless, despite
rejecting identical arguments in Brown, the Court in
Grutter deferred to the University’s determination that
the diversity obtained by racial discrimination would yield
educational benefits. There is no principled distinction
between the University’s assertion that diversity yields
educational benefits and the segregationists’ assertion
that segregation yielded those same benefits. See Grutter,
539 U. S., at 365–366 (opinion of THOMAS, J.) (“Con-
tained within today’s majority opinion is the seed of a new
constitutional justification for a concept I thought long
and rightly rejected—racial segregation”). Educational
benefits are a far cry from the truly compelling state
interests that we previously required to justify use of racial
classifications.
                            B
  My view of the Constitution is the one advanced by the
plaintiffs in Brown: “[N]o State has any authority under
——————
   3 While the arguments advanced by the University in defense of dis-

crimination are the same as those advanced by the segregationists, one
obvious difference is that the segregationists argued that it was
segregation that was necessary to obtain the alleged benefits, whereas
the University argues that diversity is the key. Today, the segre-
gationists’ arguments would never be given serious considera-
tion. But see M. Plocienniczak, Pennsylvania School Experiments with
‘Segregation,’ CNN (Jan. 27, 2011), http://www.cnn.com/2011/US/01/27
/pennsylvania.segregation/index.html?_s=PM:US (as visited June 21,
2013, and available in Clerk of Court’s case file). We should be equally
hostile to the University’s repackaged version of the same arguments in
support of its favored form of racial discrimination.
                 Cite as: 570 U. S. ____ (2013)           13

                    THOMAS, J., concurring

the equal-protection clause of the Fourteenth Amendment
to use race as a factor in affording educational opportuni-
ties among its citizens.” Tr. of Oral Arg. in Brown v.
Board of Education, O. T. 1952, No. 8, p. 7; see also Juris.
Statement in Davis v. School Bd. of Prince Edward Cty.,
O. T. 1952, No. 191, p. 8 (“[W]e take the unqualified posi-
tion that the Fourteenth Amendment has totally stripped
the state of power to make race and color the basis for
governmental action”); Brief for Appellants in Brown v.
Board of Education, O. T. 1952, No. 8, p. 5 (“The Four-
teenth Amendment precludes a state from imposing dis-
tinctions or classifications based upon race and color
alone”); Brief for Appellants in Nos. 1, 2, and 4, and for
Respondents in No. 10 on Reargument in Brown v. Board
of Education, O. T. 1953, p. 65 (“That the Constitution is
color blind is our dedicated belief ”). The Constitution does
not pander to faddish theories about whether race mixing
is in the public interest. The Equal Protection Clause
strips States of all authority to use race as a factor in
providing education. All applicants must be treated equally
under the law, and no benefit in the eye of the beholder can
justify racial discrimination.
   This principle is neither new nor difficult to understand.
In 1868, decades before Plessy, the Iowa Supreme Court
held that schools may not discriminate against applicants
based on their skin color. In Clark v. Board of Directors,
24 Iowa 266 (1868), a school denied admission to a student
because she was black, and “public sentiment [was] op-
posed to the intermingling of white and colored children in
the same schools.” Id., at 269. The Iowa Supreme Court
rejected that flimsy justification, holding that “all the
youths are equal before the law, and there is no discretion
vested in the board . . . or elsewhere, to interfere with or
disturb that equality.” Id., at 277. “For the courts to
sustain a board of school directors . . . in limiting the
rights and privileges of persons by reason of their [race],
14       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     THOMAS, J., concurring

would be to sanction a plain violation of the spirit of our
laws not only, but would tend to perpetuate the national
differences of our people and stimulate a constant strife, if
not a war of races.” Id., at 276. This simple, yet funda-
mental, truth was lost on the Court in Plessy and Grutter.
  I would overrule Grutter and hold that the University’s
admissions program violates the Equal Protection Clause
because the University has not put forward a compelling
interest that could possibly justify racial discrimination.
                              III
   While I find the theory advanced by the University to
justify racial discrimination facially inadequate, I also
believe that its use of race has little to do with the alleged
educational benefits of diversity. I suspect that the Uni-
versity’s program is instead based on the benighted notion
that it is possible to tell when discrimination helps, rather
than hurts, racial minorities. See post, at 3 (GINSBURG, J.,
dissenting) (“[G]overnment actors, including state univer-
sities, need not be blind to the lingering effects of ‘an
overtly discriminatory past,’ the legacy of ‘centuries of
law-sanctioned inequality’ ”). But “[h]istory should teach
greater humility.” Metro Broadcasting, Inc. v. FCC, 497
U. S. 547, 609 (1990) (O’Connor, J., dissenting). The worst
forms of racial discrimination in this Nation have always
been accompanied by straight-faced representations that
discrimination helped minorities.
                              A
  Slaveholders argued that slavery was a “positive good”
that civilized blacks and elevated them in every dimension
of life. See, e.g., Calhoun, Speech in the U. S. Senate,
1837, in P. Finkelman, Defending Slavery 54, 58–59
(2003) (“Never before has the black race of Central Africa,
from the dawn of history to the present day, attained a
condition so civilized and so improved, not only physically,
                  Cite as: 570 U. S. ____ (2013)           15

                     THOMAS, J., concurring

but morally and intellectually. . . . [T]he relation now
existing in the slaveholding States between the two [rac-
es], is, instead of an evil, a good—a positive good”); Har-
per, Memoir on Slavery, in The Ideology of Slavery 78,
115–116 (D. Faust ed. 1981) (“Slavery, as it is said in an
eloquent article published in a Southern periodical work
. . . ‘has done more to elevate a degraded race in the scale
of humanity; to tame the savage; to civilize the barbarous;
to soften the ferocious; to enlighten the ignorant, and to
spread the blessings of [C]hristianity among the heathen,
than all the missionaries that philanthropy and religion
have ever sent forth’ ”); Hammond, The Mudsill Speech,
1858, in Defending Slavery, supra, at 80, 87 (“They are
elevated from the condition in which God first created
them, by being made our slaves”).
    A century later, segregationists similarly asserted that
segregation was not only benign, but good for black stu-
dents. They argued, for example, that separate schools
protected black children from racist white students and
teachers. See, e.g., Brief for Appellees in Briggs 33–34 (“ ‘I
have repeatedly seen wise and loving colored parents take
infinite pains to force their little children into schools
where the white children, white teachers, and white par-
ents despised and resented the dark child, made mock of
it, neglected or bullied it, and literally rendered its life a
living hell. Such parents want their child to “fight” this
thing out,—but, dear God, at what a cost! . . . We shall get
a finer, better balance of spirit; an infinitely more capable
and rounded personality by putting children in schools
where they are wanted, and where they are happy and
inspired, than in thrusting them into hells where they are
ridiculed and hated’ ” (quoting DuBois, Does the Negro
Need Separate Schools? 4 J. of Negro Educ. 328, 330–331
(1935))); Tr. of Oral Arg. in Bolling v. Sharpe, O. T. 1952,
No. 413, p. 56 (“There was behind these [a]cts a kindly
feeling [and] an intention to help these people who had
16       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                     THOMAS, J., concurring

been in bondage. And there was and there still is an
intention by the Congress to see that these children shall
be educated in a healthful atmosphere, in a wholesome
atmosphere, in a place where they are wanted, in a place
where they will not be looked upon with hostility, in a
place where there will be a receptive atmosphere for learn-
ing for both races without the hostility that undoubtedly
Congress thought might creep into these situations”). And
they even appealed to the fact that many blacks agreed
that separate schools were in the “best interests” of both
races. See, e.g., Brief for Appellees in Davis 24–25 (“ ‘It
has been my experience, in working with the people of
Virginia, including both white and Negro, that the cus-
toms and the habits and the traditions of Virginia citizens
are such that they believe for the best interests of both the
white and the Negro that the separate school is best’ ”).
  Following in these inauspicious footsteps, the University
would have us believe that its discrimination is likewise
benign. I think the lesson of history is clear enough:
Racial discrimination is never benign. “ ‘[B]enign’ carries
with it no independent meaning, but reflects only ac-
ceptance of the current generation’s conclusion that a
politically acceptable burden, imposed on particular citi-
zens on the basis of race, is reasonable.” See Metro Broad­
casting, 497 U. S., at 610 (O’Connor, J., dissenting). It is
for this reason that the Court has repeatedly held that
strict scrutiny applies to all racial classifications, regard-
less of whether the government has benevolent motives.
See, e.g., Johnson, 543 U. S., at 505 (“We have insisted on
strict scrutiny in every context, even for so-called ‘benign’
racial classifications”); Adarand, 515 U. S., at 227 (“[A]ll
racial classifications, imposed by whatever federal, state,
or local governmental actor, must be analyzed by a review-
ing court under strict scrutiny”); J. A. Croson, 488 U. S., at
500 (“Racial classifications are suspect, and that means
that simple legislative assurances of good intention cannot
                    Cite as: 570 U. S. ____ (2013)                  17

                        THOMAS, J., concurring

suffice”). The University’s professed good intentions can-
not excuse its outright racial discrimination any more
than such intentions justified the now denounced argu-
ments of slaveholders and segregationists.
                             B
  While it does not, for constitutional purposes, matter
whether the University’s racial discrimination is benign, I
note that racial engineering does in fact have insidious
consequences. There can be no doubt that the University’s
discrimination injures white and Asian applicants who are
denied admission because of their race. But I believe the
injury to those admitted under the University’s discrimi-
natory admissions program is even more harmful.
  Blacks and Hispanics admitted to the University as a
result of racial discrimination are, on average, far less
prepared than their white and Asian classmates. In the
University’s entering class of 2009, for example, among
the students admitted outside the Top Ten Percent plan,
blacks scored at the 52d percentile of 2009 SAT takers
nationwide, while Asians scored at the 93d percentile.
Brief for Richard Sander et al. as Amici Curiae 3–4, and
n. 4. Blacks had a mean GPA of 2.57 and a mean SAT
score of 1524; Hispanics had a mean GPA of 2.83 and a
mean SAT score of 1794; whites had a mean GPA of 3.04
and a mean SAT score of 1914; and Asians had a mean
GPA of 3.07 and a mean SAT score of 1991.4 Ibid.
  Tellingly, neither the University nor any of the 73 amici
briefs in support of racial discrimination has presented a
shred of evidence that black and Hispanic students are
able to close this substantial gap during their time at the
University. Cf. Thernstrom & Thernstrom, Reflections on
the Shape of the River, 46 UCLA L. Rev. 1583, 1605–1608
(1999) (discussing the failure of defenders of racial dis-
——————
  4 The lowest possible score on the SAT is 600, and the highest possi-

ble score is 2400.
18       FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                    THOMAS, J., concurring

crimination in admissions to consider the fact that its
“beneficiaries” are underperforming in the classroom). “It
is a fact that in virtually all selective schools . . . where
racial preferences in admission is practiced, the majority
of [black] students end up in the lower quarter of their
class.” S. Cole & E. Barber, Increasing Faculty Diversity:
The Occupational Choices of High-Achieving Minority
Students 124 (2003). There is no reason to believe this is
not the case at the University. The University and its
dozens of amici are deafeningly silent on this point.
   Furthermore, the University’s discrimination does
nothing to increase the number of blacks and Hispanics
who have access to a college education generally. Instead,
the University’s discrimination has a pervasive shifting
effect. See T. Sowell, Affirmative Action Around the
World 145–146 (2004). The University admits minorities
who otherwise would have attended less selective colleges
where they would have been more evenly matched. But,
as a result of the mismatching, many blacks and Hispan-
ics who likely would have excelled at less elite schools are
placed in a position where underperformance is all but
inevitable because they are less academically prepared
than the white and Asian students with whom they must
compete. Setting aside the damage wreaked upon the self-
confidence of these overmatched students, there is no
evidence that they learn more at the University than they
would have learned at other schools for which they were
better prepared. Indeed, they may learn less.
   The Court of Appeals believed that the University needed
to enroll more blacks and Hispanics because they remained
“clustered in certain programs.” 631 F. 3d 213, 240
(CA5 2011) (“[N]early a quarter of the undergraduate
students in [the University’s] College of Social Work are
Hispanic, and more than 10% are [black]. In the College
of Education, 22.4% of students are Hispanic and 10.1%
are [black]”). But racial discrimination may be the cause
                    Cite as: 570 U. S. ____ (2013)                  19

                        THOMAS, J., concurring

of, not the solution to, this clustering. There is some
evidence that students admitted as a result of racial dis-
crimination are more likely to abandon their initial aspi-
rations to become scientists and engineers than are
students with similar qualifications who attend less selective
schools. See, e.g., Elliott, Strenta, Adair, Matier, & Scott,
The Role of Ethnicity in Choosing and Leaving Science in
Highly Selective Institutions, 37 Research in Higher Educ.
681, 699–701 (1996).5 These students may well drift
towards less competitive majors because the mismatch
caused by racial discrimination in admissions makes it
difficult for them to compete in more rigorous majors.
   Moreover, the University’s discrimination “stamp[s]
[blacks and Hispanics] with a badge of inferiority.”
Adarand, 515 U. S., at 241 (opinion of THOMAS, J.). It
taints the accomplishments of all those who are admitted
as a result of racial discrimination. Cf. J. McWhorter,
Losing the Race: Self-Sabotage in Black America 248
(2000) (“I was never able to be as proud of getting into
Stanford as my classmates could be. . . . [H]ow much of an
achievement can I truly say it was to have been a good
enough black person to be admitted, while my colleagues
had been considered good enough people to be admitted”).
And, it taints the accomplishments of all those who are the
——————
   5 The success of historically black colleges at producing graduates

who go on to earn graduate degrees in science and engineering is well
documented. See, e.g., National Science Foundation, J. Burrelli & A.
Rapoport, InfoBrief, Role of HBCUs as Baccalaureate-Origin Institu-
tions of Black S&E Doctorate Recipients 6 (2008) (Table 2) (showing
that, from 1997–2006, Howard University had more black students who
went on to earn science and engineering doctorates than any other
undergraduate institution, and that 7 other historically black colleges
ranked in the top 10); American Association of Medical Colleges,
Diversity in Medical Education: Facts & Figures 86 (2012) (Table 19)
(showing that, in 2011, Xavier University had more black students who
went on to earn medical degrees than any other undergraduate institu-
tion and that Howard University was second).
20      FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                    THOMAS, J., concurring

same race as those admitted as a result of racial discrimi-
nation. In this case, for example, most blacks and Hispanics
attending the University were admitted without discrimina-
tion under the Top Ten Percent plan, but no one can
distinguish those students from the ones whose race
played a role in their admission. “When blacks [and His-
panics] take positions in the highest places of government,
industry, or academia, it is an open question . . . whether
their skin color played a part in their advancement.” See
Grutter, 539 U. S., at 373 (opinion of THOMAS, J.). “The
question itself is the stigma—because either racial dis-
crimination did play a role, in which case the person may
be deemed ‘otherwise unqualified,’ or it did not, in which
case asking the question itself unfairly marks those . . .
who would succeed without discrimination.” Ibid. Al-
though cloaked in good intentions, the University’s racial
tinkering harms the very people it claims to be helping.
                      *    *    *
  For the foregoing reasons, I would overrule Grutter.
However, because the Court correctly concludes that the
Court of Appeals did not apply strict scrutiny, I join its
opinion.
                     Cite as: 570 U. S. ____ (2013)                    1

                        GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                              _________________

                              No. 11–345
                              _________________


ABIGAIL NOEL FISHER, PETITIONER v. UNIVERSITY
          OF TEXAS AT AUSTIN ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                            [June 24, 2013] 


   JUSTICE GINSBURG, dissenting.
   The University of Texas at Austin (University) is candid
about what it is endeavoring to do: It seeks to achieve
student-body diversity through an admissions policy pat-
terned after the Harvard plan referenced as exemplary in
Justice Powell’s opinion in Regents of Univ. of Cal. v.
Bakke, 438 U. S. 265, 316–317 (1978). The University has
steered clear of a quota system like the one struck down in
Bakke, which excluded all nonminority candidates from
competition for a fixed number of seats. See id., at 272–
275, 315, 319–320 (opinion of Powell, J.). See also Gratz v.
Bollinger, 539 U. S. 244, 293 (2003) (Souter, J., dissenting)
(“Justice Powell’s opinion in [Bakke] rules out a racial
quota or set-aside, in which race is the sole fact of eligibil-
ity for certain places in a class.”). And, like so many edu-
cational institutions across the Nation,1 the University
has taken care to follow the model approved by the Court
in Grutter v. Bollinger, 539 U. S. 306 (2003). See 645
——————
  1 See Brief for Amherst College et al. as Amici Curiae 33–35; Brief for

Association of American Law Schools as Amicus Curiae 6; Brief for
Association of American Medical Colleges et al. as Amici Curiae 30–32;
Brief for Brown University et al. as Amici Curiae 2–3, 13; Brief for
Robert Post et al. as Amici Curiae 24–27; Brief for Fordham University
et al. as Amici Curiae 5–6; Brief for University of Delaware et al. as
Amici Curiae 16–21.
2           FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                        GINSBURG, J., dissenting

F. Supp. 2d 587, 609 (WD Tex. 2009) (“[T]he parties agree
[that the University’s] policy was based on the [admis-
sions] policy [upheld in Grutter].”).
   Petitioner urges that Texas’ Top Ten Percent Law and
race-blind holistic review of each application achieve
significant diversity, so the University must be content
with those alternatives. I have said before and reiterate
here that only an ostrich could regard the supposedly
neutral alternatives as race unconscious. See Gratz, 539
U. S., at 303–304, n. 10 (dissenting opinion). As Justice
Souter observed, the vaunted alternatives suffer from “the
disadvantage of deliberate obfuscation.” Id., at 297–298
(dissenting opinion).
   Texas’ percentage plan was adopted with racially segre-
gated neighborhoods and schools front and center stage.
See House Research Organization, Bill Analysis, HB 588,
pp. 4–5 (Apr. 15, 1997) (“Many regions of the state, school
districts, and high schools in Texas are still predominantly
composed of people from a single racial or ethnic group.
Because of the persistence of this segregation, admitting
the top 10 percent of all high schools would provide a
diverse population and ensure that a large, well qualified
pool of minority students was admitted to Texas universi-
ties.”). It is race consciousness, not blindness to race, that
drives such plans.2 As for holistic review, if universities
cannot explicitly include race as a factor, many may “re-
sort to camouflage” to “maintain their minority enroll-
ment.” Gratz, 539 U. S., at 304 (GINSBURG, J., dissenting).
——————
    2 The
        notion that Texas’ Top Ten Percent Law is race neutral calls to
mind Professor Thomas Reed Powell’s famous statement: “If you think
that you can think about a thing inextricably attached to something
else without thinking of the thing which it is attached to, then you have
a legal mind.” T. Arnold, The Symbols of Government 101 (1935)
(internal quotation marks omitted). Only that kind of legal mind could
conclude that an admissions plan specifically designed to produce racial
diversity is not race conscious.
                     Cite as: 570 U. S. ____ (2013)                    3

                        GINSBURG, J., dissenting

   I have several times explained why government actors,
including state universities, need not be blind to the lin-
gering effects of “an overtly discriminatory past,” the
legacy of “centuries of law-sanctioned inequality.” Id., at
298 (dissenting opinion). See also Adarand Constructors,
Inc. v. Peña, 515 U. S. 200, 272–274 (1995) (dissenting
opinion). Among constitutionally permissible options, I
remain convinced, “those that candidly disclose their
consideration of race [are] preferable to those that conceal
it.” Gratz, 539 U. S., at 305, n. 11 (dissenting opinion).
   Accordingly, I would not return this case for a second
look. As the thorough opinions below show, 631 F. 3d 213
(CA5 2011); 645 F. Supp. 2d 587, the University’s admis-
sions policy flexibly considers race only as a “factor of a
factor of a factor of a factor” in the calculus, id., at 608;
followed a yearlong review through which the University
reached the reasonable, good-faith judgment that suppos-
edly race-neutral initiatives were insufficient to achieve,
in appropriate measure, the educational benefits of student-
body diversity, see 631 F. 3d, at 225–226; and is sub-
ject to periodic review to ensure that the consideration of
race remains necessary and proper to achieve the Uni-
versity’s educational objectives, see id., at 226.3 Justice
Powell’s opinion in Bakke and the Court’s decision in
Grutter require no further determinations. See Grutter,
——————
  3 As the Court said in Grutter v. Bollinger, 539 U. S. 306, 339 (2003),

“[n]arrow tailoring . . . require[s] serious, good faith consideration of
workable race-neutral alternatives that will achieve the diversity the
university seeks.” But, Grutter also explained, it does not “require a
university to choose between maintaining a reputation for excellence
[and] fulfilling a commitment to provide educational opportunities
to members of all racial groups.” Ibid. I do not read the Court to
say otherwise. See ante, at 10 (acknowledging that, in determining
whether a race-conscious admissions policy satisfies Grutter’s narrow-
tailoring requirement, “a court can take account of a university’s
experience and expertise in adopting or rejecting certain admissions
processes”).
4         FISHER v. UNIVERSITY OF TEXAS AT AUSTIN

                        GINSBURG, J., dissenting

539 U. S., at 333–343; Bakke, 438 U. S., at 315–320.
   The Court rightly declines to cast off the equal protec-
tion framework settled in Grutter. See ante, at 5. Yet it
stops short of reaching the conclusion that framework
warrants. Instead, the Court vacates the Court of Ap-
peals’ judgment and remands for the Court of Appeals to
“assess whether the University has offered sufficient
evidence [to] prove that its admissions program is narrowly
tailored to obtain the educational benefits of diversity.”
Ante, at 13. As I see it, the Court of Appeals has already
completed that inquiry, and its judgment, trained on this
Court’s Bakke and Grutter pathmarkers, merits our
approbation.4
                      *     *    *
  For the reasons stated, I would affirm the judgment of
the Court of Appeals.




——————
   4 Because the University’s admissions policy, in my view, is constitu-

tional under Grutter, there is no need for the Court in this case “to
revisit whether all governmental classifications by race, whether
designed to benefit or to burden a historically disadvantaged group,
should be subject to the same standard of judicial review.” 539 U. S., at
346, n. (GINSBURG, J., concurring). See also Gratz v. Bollinger, 539
U. S. 244, 301 (2003) (GINSBURG, J., dissenting) (“Actions designed to
burden groups long denied full citizenship stature are not sensibly
ranked with measures taken to hasten the day when entrenched
discrimination and its aftereffects have been extirpated.”).